COURT OF APPEALS FOR THE
                       FIRST DISTRICT OF TEXAS AT HOUSTON

                                MEMORANDUM ORDER

Appellate case name:   Sustainable Texas Oyster Resource Management, LLC v.
                       Hannah Reef, Inc., Shrimps R Us, Inc., IVO Slabic and Michael
                       Ivic

Appellate case number: 01-18-00088-CV

Trial court case number:   15-CV-0772

Trial court:           56th District Court of Galveston County


       This appeal was abated to provide the parties an opportunity to file supplemental
briefing to address the Supreme Court of Texas’s opinion in Chambers-Liberty Counties
Navigation District v. State of Texas, 575 S.W.3d 339 (Tex. 2019). Because the allotted
time for filing the supplemental briefing has expired, the appeal is reinstated.


       It is so ORDERED.

Judge’s signature:          /s/ Richard Hightower
                            Acting individually


Date: ___May 5, 2020____